632 A.2d 144 (1993)
Joseph V. AGLIATO et al.
v.
Eric R. NORTON et al.
Supreme Judicial Court of Maine.
Submitted on Briefs October 6, 1993.
Decided October 21, 1993.
*145 Dennis L. Mahar, Fletcher, Foster & Mahar, Calais, for plaintiffs.
William S. Silsby, Jr., Silsby & Silsby, Ellsworth, Lisa Tavenner, Boothbay Harbor, for defendants.
Before WATHEN, C.J., and ROBERTS, GLASSMAN, CLIFFORD, COLLINS, RUDMAN and DANA, JJ.
ROBERTS, Justice.
Joseph and Margaret Agliato sought to perfect their title to a parcel of lakefront property in Wesley. An unimproved part of the land was claimed by Vaughn and Georgeanne Wentworth. A part of the land containing a cabin built by the Agliatos was claimed by Eric and Barbara Norton. The Nortons appeal from a judgment entered after a jury-waived trial in the Superior Court (Washington County, Archibald, A.R.J.) awarding compensation to the Agliatos for betterments to the Nortons' land. The Agliatos cross-appeal from the same judgment in favor of the Nortons and the Wentworths on the Agliatos' claim of title by adverse possession. We affirm the judgment of the Superior Court.
An award of compensation for betterments will be upheld unless it is clearly erroneous. Emerson v. Maine Rural Missions Ass'n, Inc., 560 A.2d 1 (Me.1989). The decision must be affirmed if there is any competent evidence in the record to support it. Stowell v. Swift, 576 A.2d 204, 206 (Me. 1990). We conclude that the trial judge's decision to award compensation in the amount of $6,000 is supported by such evidence.
The Agliatos had the burden of proving the elements of adverse possession. The determination that they have failed to carry their burden will not be reversed unless the evidence compelled a contrary finding. Gonthier v. Horne, 576 A.2d 745, 748 (Me.1990). In this case the factfinder was not compelled to find the evidence sufficient to support their claim. The Agliatos were unable to show that they and their predecessors occupied the property for the requisite twenty years.
The entry is:
Judgment affirmed.
All concurring.